DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8 are examined herein.

Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/07/2021 wherein Group I, claims 1-8 were elected.

Claim Objections
All claims are objected to for failing to use proper formatting. MPEP 608.01(k) states: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75  and MPEP 608.01(i)-(p).







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A solid paste composition”, however a paste is a viscous liquid, therefore liquid, and it is unclear as how something is a paste and a solid at the same time.

Claims 1, 3, 4 and 7 require a percentage on a dry mass basis, however, the claim is to a paste, which means it is liquid/comprising water, and since the patentability of a composition is based on the composition as a whole, it is unclear as to how the composition is a paste with water and the ingredients therein remain dry.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Borders (2007/0087107).
With regard to the prior art, the term/phrase:
"solid paste" encompasses solid or paste; and
“dry mass basis” encompasses mass.

Independent claim 1
Borders teaches a method of making crisp (i.e. final solid composition) from an intermediate paste composition that was extruded (i.e. heat cooked), dried (i.e. heat cooked) and fried (see Ex. 10). Such a teaching shows that the paste composition is made for heat cooking (i.e. extruding) and the dried solid (i.e. crisp) for heat cooking (i.e. frying), as claimed.

Pulse
Borders teaches the composition comprises pulse in the form of navy and black beans (see Ex. 10).


Insoluble dietary fiber
Borders teaches dehydrated navy beans have about 18 wt% insoluble fiber (Table 1) and they are used in an amount of about 30 wt%, which contributes about 5.4 wt% of insoluble fiber to the composition as a whole.
Borders teaches dehydrated black beans have about 16 wt% insoluble fiber (Table 1) and they are used in an amount of about 10 wt%, which contributes about 0.6 wt% of insoluble fiber to the composition as a whole.
Therefore the composition comprises at least 6 wt% insoluble fiber, contributed from the dehydrated beans, which encompasses and makes obvious wherein the composition has an insoluble dietary fiber content of 3 percent by mass or higher.
	
Starch content
The examiner takes official notice that carbohydrates are a combination of sugars, starches and fibers.
 Borders teaches the navy beans have about 46 wt% carbohydrates with about 7 wt% sugars, and 26 wt% fibers, meaning there is a total of about 13 wt% of starch remaining (Table 1).  Since the navy beans are used in an amount of about 30 wt%, in Ex. 10, they contributes about 4 wt% of starch to the composition as a whole.
Borders teaches the black beans have about 50 wt% carbohydrates with about 6 wt% sugars, and 22 wt% fibers, meaning there is a total of about 22 wt% of starch 

Therefore the composition comprises about 6 wt% starch, contributed from the dehydrated beans.

Borders also teaches the use of about 46 wt% total corn meal (Ex. 10). 
The examiner takes Official Notice that corn meal has about 74 wt% starch, therefore the total corn meal contributes about 34 wt% starch.
Therefore the composition comprises about 6 wt% starch from the beans and about 34 wt% starch from the corn meal, which provides at least 40 wt% starch in the composition as a whole, which encompasses and makes obvious the claim of a starch content of 10 % by mass or higher.

Protein
Borders teaches the navy beans have about 22 wt% protein (Table 2).  Since the navy beans are used in an amount of about 30 wt% (Ex. 10) they contributes about 7 wt% of starch to the composition as a whole.
Borders teaches the black beans have about 25 wt% protein (Table 2).  Since the black beans are used in an amount of about 10 wt% (Ex. 10), they contributes about 2.5 wt% of protein to the composition as a whole.



Properties/functionality
It would be reasonable for one of skill in the art to expect that similar composition have similar properties of functionality, including when the composition is isothermally treated in a 40-fold volume of water at 90 0C for 5 minutes, the water will having a haze value of 25 % or lower, as claimed.

Dependent claims
As for 2, it would be reasonable for one of skill in the art to expect that similar composition have similar properties of functionality, including: when the composition is treated in a 10-fold volume of iodine solution with a concentration of 0.25 mM for 5 minutes at 20 0C and then filtered through a 0.20 pm filter to obtain a filtrate, a difference between an absorbance at 500 nm of the filtrate and an absorbance at 500 nm of the iodine solution with the concentration of 0.25 mM is 0.35 or lower, as claimed.

As for claim 3, Border shows, in Example 10, that no oil or is added to the extrudate that is dried, which optional frying.  Therefore, both the paste and solid compositions (not fried) have a total oil and fat content of lower than 17 % by mass.  




As for claim 5, Border shows throughout the teaching as a whole, that any gluten comprising products used are optional (0011, 0023, 0031,0032, 0033, Ex. 1-3, Ex. 5-9, Ex. 12-13, and claims 1-20), therefore provides examples of product made that do not have native gluten (Ex. 11).  

As for claim 6, it would be reasonable for one of skill in the art to expect that similar composition have similar properties of functionality, including: when the composition is subjected to Treatment A and then to ultrasonication, the composition has a particle size distribution represented by a d90 value of 1000 µm or smaller; wherein Treatment A comprises treating a suspension of 6 % by mass of the 86composition in water with 0.4 % by volume of protease and 0.02 % by mass of u-amylase at 20 0C for 3 days, as claimed.  

As for claim 7, Border provides an embodiment wherein the amount of legume is not limited (ref. clm. 1), which encompasses and makes obvious the claimed range of a ratio of a pulse-derived starch content to a total starch content in the composition of 10 % by mass or higher on a dry mass basis.  

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: X and Y references cited in the related International Search Report of PCT/JP2020/005873.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793